
	
		II
		Calendar No. 33
		111th CONGRESS
		1st Session
		S. 146
		[Report No. 111–9]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Mr. Kohl (for himself,
			 Mr. Vitter, Mr.
			 Leahy, Mr. Feingold,
			 Mr. Schumer, Ms. Klobuchar, Mr.
			 Dorgan, Mr. Rockefeller,
			 Mr. Kaufman, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 18, 2009
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To amend the Federal antitrust laws to
		  provide expanded coverage and to eliminate exemptions from such laws that are
		  contrary to the public interest with respect to railroads.
	
	
		1.Short titleThis Act may be cited as the
			 Railroad Antitrust Enforcement Act of
			 2009.
		2.Injunctions against railroad common
			 carriersThe proviso in
			 section 16 of the Clayton Act (15 U.S.C. 26) ending with Code.
			 is amended to read as follows: Provided, That nothing
			 herein contained shall be construed to entitle any person, firm, corporation,
			 or association, except the United States, to bring suit for injunctive relief
			 against any common carrier that is not a railroad subject to the jurisdiction
			 of the Surface Transportation Board under subtitle IV of title 49, United
			 States Code..
		3.Mergers and acquisitions of
			 railroadsThe sixth
			 undesignated paragraph of section 7 of the Clayton Act (15 U.S.C. 18) is
			 amended to read as follows:
			
				Nothing contained in this section shall
				apply to transactions duly consummated pursuant to authority given by the
				Secretary of Transportation, Federal Power Commission, Surface Transportation
				Board (except for transactions described in section 11321 of that title), the
				Securities and Exchange Commission in the exercise of its jurisdiction under
				section 10 (of the Public Utility Holding Company Act of 1935), the United
				States Maritime Commission, or the Secretary of Agriculture under any statutory
				provision vesting such power in the Commission, Board, or
				Secretary.
				.
		4.Limitation of primary
			 jurisdictionThe Clayton Act
			 is amended by adding at the end thereof the following:
			
				29.In any civil action against a common
				carrier railroad under section 4, 4C, 15, or 16 of this Act, the district court
				shall not be required to defer to the primary jurisdiction of the Surface
				Transportation
				Board.
				.
		5.Federal trade commission
			 enforcement
			(a)Clayton ActSection 11(a) of the Clayton Act (15 U.S.C.
			 21(a)) is amended by striking subject to jurisdiction and all
			 that follows through the first semicolon and inserting subject to
			 jurisdiction under subtitle IV of title 49, United States Code (except for
			 agreements described in section 10706 of that title and transactions described
			 in section 11321 of that title);.
			(b)FTC ActSection 5(a)(2) of the Federal Trade
			 Commission Act (15 U.S.C. 45(a)(2)) is amended by striking common
			 carriers subject and inserting common carriers, except for
			 railroads, subject.
			6.Expansion of treble damages to rail common
			 carriersSection 4 of the
			 Clayton Act (15 U.S.C. 15) is amended by—
			(1)redesignating subsections (b) and (c) as
			 subsections (c) and (d), respectively; and
			(2)inserting after subsection (a) the
			 following:
				
					(b)Subsection (a) shall apply to a common
				carrier by railroad subject to the jurisdiction of the Surface Transportation
				Board under subtitle IV of title 49, United States Code, without regard to
				whether such railroads have filed rates or whether a complaint challenging a
				rate has been
				filed.
					.
			7.Termination of exemptions in title
			 49
			(a)In generalSection 10706 of title 49, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (2)(A), by striking ,
			 and the Sherman Act (15 U.S.C. 1 et seq.), and all that follows through
			 or carrying out the agreement in the third sentence;
					(B)in paragraph (4)—
						(i)by striking the second sentence; and
						(ii)by striking However, the in
			 the third sentence and inserting The; and
						(C)in paragraph (5)(A), by striking ,
			 and the antitrust laws set forth in paragraph (2) of this subsection do not
			 apply to parties and other persons with respect to making or carrying out the
			 agreement; and
					(2)by striking subsection (e) and inserting
			 the following:
					
						(e)Application of antitrust laws
							(1)In generalNothing in this section exempts a proposed
				agreement described in subsection (a) from the application of the Sherman Act
				(15 U.S.C. 1 et seq.), the Clayton Act (15 U.S.C. 12, 14 et seq.), the Federal
				Trade Commission Act (15 U.S.C. 41 et seq.), section 73 or 74 of the Wilson
				Tariff Act (15 U.S.C. 8 and 9), or the Act of June 19, 1936 (15 U.S.C. 13, 13a,
				13b, 21a).
							(2)Antitrust analysis to consider
				impactIn reviewing any such
				proposed agreement for the purpose of any provision of law described in
				paragraph (1), the Board shall take into account, among any other
				considerations, the impact of the proposed agreement on shippers, on consumers,
				and on affected
				communities.
							.
				(b)CombinationsSection 11321 of title 49, United States
			 Code, is amended—
				(1)in subsection (a)—
					(A)by striking The authority in
			 the first sentence and inserting Except as provided in sections 4 (15
			 U.S.C. 15), 4C (15 U.S.C. 15c), section 15 (15 U.S.C. 25), and section 16 (15
			 U.S.C. 26) of the Clayton Act (15 U.S.C. 21(a)), the authority;
			 and
					(B)by striking is exempt from the
			 antitrust laws and from all other law, in the third sentence and
			 inserting is exempt from all other law (except the antitrust laws
			 referred to in subsection (c)),; and
					(2)by adding at the end the following:
					
						(c)Application of antitrust laws
							(1)In generalNothing in this section exempts a
				transaction described in subsection (a) from the application of the Sherman Act
				(15 U.S.C. 1 et seq.), the Clayton Act (15 U.S.C. 12, 14 et seq.), the Federal
				Trade Commission Act (15 U.S.C. 41 et seq.), section 73 or 74 of the Wilson
				Tariff Act (15 U.S.C. 8–9), or the Act of June 19, 1936 (15 U.S.C. 13, 13a,
				13b, 21a). The preceding sentence shall not apply to any transaction relating
				to the pooling of railroad cars approved by the Surface Transportation Board or
				its predecessor agency pursuant to section 11322 of title 49, United States
				Code.
							(2)Antitrust analysis to consider
				impactIn reviewing any such
				transaction for the purpose of any provision of law described in paragraph (1),
				the Board shall take into account, among any other considerations, the impact
				of the transaction on shippers and on affected
				communities.
							.
				(c)Conforming amendments
				(1)The heading for section 10706 of title 49,
			 United States Code, is amended to read as follows: Rate agreements.
				(2)The item relating to such section in the
			 chapter analysis at the beginning of chapter 107 of such title is amended to
			 read as follows:
					
						
							10706. Rate
				agreements.
						
						.
				8.Effective date
			(a)In generalSubject to the provisions of subsection
			 (b), this Act shall take effect on the date of enactment of this Act.
			(b)Conditions
				(1)Previous conductA civil action under section 4, 15, or 16
			 of the Clayton Act (15 U.S.C. 15, 25, 26) or complaint under section 5 of the
			 Federal Trade Commission Act (15 U.S.C. 45) may not be filed with respect to
			 any conduct or activity that occurred prior to the date of enactment of this
			 Act that was previously exempted from the antitrust laws as defined in section
			 1 of the Clayton Act (15 U.S.C. 12) by orders of the Interstate Commerce
			 Commission or the Surface Transportation Board issued pursuant to law.
				(2)Grace periodA civil action or complaint described in
			 paragraph (1) may not be filed earlier than 180 days after the date of
			 enactment of this Act with respect to any previously exempted conduct or
			 activity or previously exempted agreement that is continued subsequent to the
			 date of enactment of this Act.
				
	
		March 18, 2009
		Reported without amendment
	
